DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, and 8-25 are pending, claims 2, 14, 15, and 18-25 are withdrawn from consideration and claims 1, 8-13, 16, and 17 are currently under consideration for patentability under 37 CFR 1.104.  Previous drawing objections are withdrawn in light of Applicant’s amendments.  New rejection to claim 1 and response to arguments found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (U.S. 2014/0340756) in view of Griffin (U.S. 9,488,782).
With respect to claim 1, Sinclair et al. teaches an optical probe comprising: 
a tubular shaft (23) having an opening (interior lumen of the coil 23, see for example FIG. 8) which extends from a proximal end to a distal end of the probe; 
a light guiding component (11b) having at least a distal end thereof arranged at least partially inside the opening of the tubular shaft (FIG. 8); and 
a distal optics component (50), 
wherein the distal optics component includes an optical spacer (area between 11b and 52), a reflective area (52), and a focusing lens (56) which are integrally formed as a single-part component which is directly molded at the distal end of the light guiding component (para [0054]) and at the distal end of the tubular shaft (FIG. 8), and 
wherein the distal optics component has at least one at least one surface of the optical spacer directly bonded to the opening of the tubular shaft (para [0054]).
However, Sinclair et al. does not teach an atraumatic lead-in feature.
With respect to claim 1, Griffin teaches an optical probe comprising:
a distal optics component (FIG. 8), 
wherein the distal optics component includes an optical spacer (220), a reflective surface (235), and an atraumatic lead-in feature (205) which are integrally formed as a single-part component (FIG. 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the distal optics component of Sinclair et al. to utilize an integral reflective surface as taught by Griffin in order to reduce the overall number of components thereby reducing manufacturing complexity.  It further would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the distal optics of Sinclair et al. to utilize the rounded-off profile as taught by Griffin in order to eliminate the need for a further sleeve element, thereby affording greater space within the optics component (9:47-60 of Griffin).
With respect to claim 8, Sinclair et al. teaches the tubular shaft includes a drive cable (23), wherein at least one surface of the distal optics component is directly bonded to the distal end of the light guiding component and/or to the distal end of the drive cable (para [0054]), and
wherein both the light guiding component and the distal optics component are adapted to rotate together with the drive cable (para [0042], [0045], FIG. 1).
With respect to claim 12, Sinclair et al. teaches the distal optics component further comprises a beam shaping surface (54, para [0054]).
With respect to claim 13, Griffin teaches the atraumatic lead-in feature (205) has a distal surface having a substantially rounded-off profile (FIG. 8).
With respect to claim 16, Sinclair et al. teaches the distal optics component is injection molded out of transparent thermoplastic material or compression molded out of glass (product-by-process, see also para [0056]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (U.S. 2014/0340756) in view of Griffin (U.S. 9,488,782) as applied to claim 1 above, and further in view of Comstock, II et al. (U.S. 2017/0311806).
Sinclair et al. teaches an optical probe as set forth above.  However, Sinclair et al. does not teach a cylindrical housing.
With respect to claim 9, Comstock et al. teaches an optical probe comprising a tubular shaft (FIG. 1B), wherein the tubular shaft includes a drive cable (58)  and a cylindrical housing (14) which is attached to the distal end of the drive cable (FIG. 1B), and wherein a distal optics component is directly bonded inside the cylindrical housing (FIG. 1B).
With respect to claim 10, Comstock et al. teaches the cylindrical housing has a window (82) configured to allow the light passing through the light guiding component and incident on the beam directing surface of the distal optics component to exit the optical probe in a direction angular to the optical axis (FIG. 2  for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the optical probe of Sinclair et al. to utilize a cylindrical housing as taught by Comstock et al. in order to protect the optical components of the probe from foreign matter (para [0019] of Comstock et al.).
With respect to claim 11, Sinclair et al. in view of Comstock et al. teaches the distal optics component is integrally formed inside the cylindrical housing (FIG. 1B of Comstock) and abutting against the distal end of the light guiding component (FIG. 8, para [0054] of Sinclair et al.).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinclair et al. (U.S. 2014/0340756) in view of Toida (U.S. 2009/0244545).
With respect to claim 17, Sinclair et al. teaches an OCT (optical coherence tomography) imaging system (FIG. 1), comprising:
the optical probe according to claim 1 (FIG. 8, para [0054]);
a drive cable (23) configured to rotate and/or translate the optical probe inside a lumen (para [0045]),
a detector (20), and
a processor (30) configured to generate OCT images of the inside of the lumen (para [0040]).
However, Sinclair et al. does not explicitly teach an interferometer.
With respect to clam 17, Toida teaches an OCT (optical coherence tomography) imaging system (FIG. 1), comprising:
an interferometer having a sample arm (L1, 16) and a reference arm (L2, 26), the sample arm including an optical probe (FIG. 1, para [0020]);
a drive cable (74) configured to rotate and/or translate the optical probe inside a lumen (para [0077]-[0078]),
a detector (20) configured to detect an interference signal resulting of optical interference between a sample beam with a reference beam (para [0127]), the sample beam irradiating the lumen while the drive cable rotates and/or translates the optical probe with respect to the lumen, and
a processor (22) configured to process the interference signal to generate OCT images of the inside of the lumen (para [0128]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the OCT imaging system of Sinclair et al. to utilize the  interferometer as taught by Toida in order to improve the S/N by reducing unnecessary reflected light in the OCT optical rotary adapter section, avoid the loss of the OCT signal light beam which loss is caused in the aiming light multiplexing function section incorporated in the conventional optical fiber interferometer, and improve the visibility of the portion subjected to the OCT measurement (para [0129] of Toida).

Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.
On page 10 Applicant argues, “The generic or other linking claims should not be associated with any one of the linked inventions since such claims must be examined with the elected linked invention.”  This argument is moot because claim 19 is not a linking claim and does not act to link any inventions.  “Linking claims and the inventions they link together are usually either all directed to products or all directed to processes (i.e., a product claim linking properly divisible product inventions, or a process claim linking properly divisible process inventions).”  Pending claim 1 is an apparatus claim while withdrawn claim 19 is a method of manufacture.  
On page 10 Applicant argues, “If a generic claim is presented after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of obviousness-type double patenting.”  Applicant indicates this argument is provided in MPEP 804, however it does not appear that there is any disclosure within MPEP 804 that matches the statement Applicant has provided in quotation marks.  Applicant is invited to provide more specific citations including section/subsection numbers or form paragraph numbers.  Further, this argument is not persuasive at least because the pending claims are apparatus claims and non-elected group II is a method of manufacture; these are different statutory categories and therefore a double patenting rejection would likely be inapplicable.
On page 15 Applicant argues, a person of ordinary skill in the art would find that Griffin teaches away from having the distal optics component and the atraumatic lead-in feature integrally formed as a single-part component, as claimed.  This is not persuasive because as set forth in MPEP 2145 X. D. 1., “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).”  Applicant has provided no evidence that Griffin criticizes, discredits, or otherwise discourages the solution claimed.
On page 15 Applicant argues the distal cap 200 disclosed by Griffin is not "formed as a single-part component directly molded at the distal end of the light guiding component and at the distal end of the tubular shaft", as claimed by the Applicant.  Applicant further argues that instead, Griffin discloses the distal cap 200 is formed of multiple separate parts (e.g., a cap 200 having an open bore 210, an inner solid cylindrical segment 220) which is configured to receive a fiber optic conduit 245 comprising grooves or pits 265 on its outer surface for adhesion to the open bore 210.  This is not persuasive because, as set forth in MPEP 2113 I., “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795